Citation Nr: 0800585	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-23 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD), including whether the claim 
may be granted.

2.  Entitlement to service connection for tinea of the feet 
and left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 and August 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas, which denied 
the benefits sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in July 2006 regarding his claim for PTSD and in 
November 2007 regarding his claim for tinea  and testified at 
each hearing regarding his symptomatology.  Transcripts are 
of record.

The Board presently reopens and REMANDS the claim of service 
connection for PTSD to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The July 1999 rating decision denying the claim for 
entitlement to service connection for post traumatic stress 
disorder is final.



2.  The evidence associated with the claims file subsequent 
to the July 1999 rating decision relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for post traumatic stress 
disorder.

3.  Tinea of the feet and left hand are not shown by 
competent medical evidence to be related to service.


CONCLUSIONS OF LAW

1.  Evidence received since the final July 1999 RO decision 
denying the veteran's claim for service connection for PTSD 
is new and material, and the veteran's claim for that benefit 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2007).

2.  Tinea of the feet and left hand were not incurred in or 
aggravated by active military service.  38 U.S.C.A.  §§ 1101, 
1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2003 and 
April 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims. Additionally, a March 2006 and September 2006 letter 
informed the veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) ((Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim pertaining to tinea . As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


New and Material Evidence - Service Connection for PTSD:

The veteran seeks to reopen his claim for entitlement to 
service connection for PTSD. A claim for service connection 
for PTSD was previously considered and denied by the RO in 
July 1999. The veteran failed to timely appeal this decision, 
and as such, the July 1999 rating decision is final. 38 
U.S.C.A. §§ 7252, 7266; 38 C.F.R. § 20.1100. In a September 
2004 rating decision, the RO reopened and  denied the 
veteran's claim of service connection for PTSD.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in March 2003. 

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).


When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the July 1999 rating decision, the evidence of 
record consisted of service treatment records, VA outpatient 
treatment records, lay statements and a VA examination. 
Subsequently, VA medical records which indicate a diagnosis 
of PTSD, private medical records, additional stressor 
verification evidence, and additional VA outpatient treatment 
records have been associated with the claims file.

The evidence submitted subsequent to the July 1999 rating 
decision is new, in that it was not previously of record, and 
is also material. In July 1999, the claim was denied as there 
was no clear and current diagnosis of PTSD consistent with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994)(DSM-
IV). The additional evidence is "material" because a December 
2005 VA medical treatment record reflects a diagnosis of PTSD 
consistent with DSM-IV. Additionally, the evidence submitted 
concerns the element of corroboration of the in-service 
stressor. These records therefore relate to the unestablished 
elements of a current disability and corroboration of a 
stressor.

The additional evidence received since the July 1999 Board 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 

Accordingly, the claim of service connection for PTSD is 
reopened.  


Service Connection - Tinea

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claim 
of service connection for tinea  fails.   

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his tinea, nor is 
there any competent medical evidence indicating a diagnosis 
of tinea within one year of the veteran's separation from 
active duty. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the medical evidence of record relates the veteran's tinea to 
any event or incident during active military duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of a diagnosis of tinea associated with 
the record is dated in January 2004, when the veteran was 
seen at VA for a history of "two feet-one hand" disease.  
This diagnosis occurred approximately 33 years after the 
veteran's separation from service. This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

In November 2005, the veteran submitted medical records from 
Dr. Charles Davis.  Dr. Davis opined that the veteran had 
tinea, which occurred from serving in Vietnam.  It appears 
the physician's November 2005 statement was based upon the 
veteran's reported history as there is no indication Dr. 
Davis reviewed the veteran's service medical records, which 
otherwise demonstrate no in-service symptoms.  Swan v. Brown, 
5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); see also Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005) (holding that it is error to reject 
a medical opinion solely on the basis that the medical 
opinion was based on a history given by the veteran).  

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  

The Board does not doubt the sincerity of the veteran's 
belief that he has tinea as a result of his service.  As a 
lay person without the appropriate medical training and 
expertise, however, he is not competent to provide a 
probative opinion on a medical matter. See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinea and the benefit-of-the-doubt 
rule is not for application. 38 U.S.C.A. § 5107, Gilbert v. 
Derwinksi, 1 Vet.App. 49 (1990).


ORDER

New and material evidence having been submitted the claim of 
service connection for post traumatic stress disorder is 
reopened. To this extent and to this extent only, the appeal 
is granted. 

Service connection for tinea of the feet and left hand is 
denied.


REMAND

Having reopened the veteran's claim of service connection for 
PTSD does not end the Board's inquiry.  Rather, in this case, 
it places upon VA the duty to assist the appellant in the 
development of the claim by obtaining relevant records which 
could possibly substantiate the claim and conducting 
appropriate medical inquiry. 38 U.S.C.A §  5103A(d),(g); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that VA need 
not provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) 
(Holding that unless new and material evidence has been 
submitted, the duty to assist does not attach); see also 
Woehlaert v. Nicholson, 21 Vet.App. 456 (Holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)  

Further, while the appellant's assertions are presumed for 
the limited purpose of ascertaining whether new and material 
evidence has been obtained, the presumption of credibility 
does not extend beyond this predicate determination.  Justus, 
supra., see also Chipego v. Brown, 4 Vet. App. 102, 104-105 
(1993).  The Board is then required to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole. Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).

The veteran reports that shortly after his assignment to the 
440th Transportation Company in Vietnam on August 5, 1969, 
his unit was subjected to mortar and/or rocket fire. During a 
colloquy with the undersigned at the July 2006 hearing, the 
veteran stated that he recalled these events occurring within 
the first few months of his arrival at the 440th 
Transportation Company, but not at other times.

It has been held that once verification of the stressor event 
has been submitted, the veteran's personal exposure to the 
event may be implied by the evidence of record. A veteran 
need not substantiate his actual presence during the stressor 
event; the fact that the veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Given the veteran's account, the RO through the AMC should 
attempt to verify whether the veteran's installation was 
rocketed or mortared at some point between August to October 
1969. 



The reopened claim of service connection for PTSD is REMANDED 
to the RO/AMC in Washington, D.C. for the following actions:

1.The RO/AMC should contact the 
appropriate U.S. Government records 
depository, and ascertain whether there 
is corroboration for the veteran's 
account of his unit (440th Transportation 
Company) and/or installation being 
subjected to rocket and/or mortar fire 
during the time frame of August 5 through 
October 30, 1969.  

2. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO/AMC should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO/AMC shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


